Case 4:18-cv-00644 Document 64-10 Filed on 11/18/19 in TXSD Page 1 of 3




                         EXHIBIT Z

     HFD Special Bulletin No. 127 Revised,
            HOU00146990-991
      Case 4:18-cv-00644 Document 64-10 Filed on 11/18/19 in TXSD Page 2 of 3




               SPECIAL BULLETIN
                                HOUSTON FIRE DEPARTMENT

                                 OFFICE OF THE FIRE CHIEF
STATION OFFICER:
A.                  _    B.                   _    c.                  _    D.                   _



AUGUST 30, 2010

SPECIAL BULLETIN NO.          127 (REVISED)

TO:           ALL OFFICERS AND MEMBERS

SUBJECT:      EEO: UNDERSTANDING YOUR RIGHTS AND RESPONSIBILITIES                        I
              SEPTEMBER 2010 SCHEDULE

The Human Resources Department will be conducting a class titled EEO: Understanding
Your Rights and Responsibilities. Classes will begin in September and continue until all
Emergency Operations, Special Operations, and Support Areas are complete.

The class is three hours in length and will be given as a morning and afternoon class. The
morning class will be from 0900 hours to 1200 hours. Afternoon classes will be from 1330
hours to 1630 hours. Districts will be split, so that half of the district will receive the class in
the morning and half of the district will receive the class in the afternoon.

Rescue Operations Stations shall attend class with their respective Suppression Station.

Station Captains will be responsible for entering this class for credit.
   · Course code: HR0009
   · Credit hours: 3 hours

ALL UNITS will be out of service for this class.

Please direct any questions pertaining to this class to Wanda Andrews, Human Resources
Manager, at (713) 495-7965.




Rick Flanagan
Acting Fire Chief


Attachment: EEO: Understanding Your Rights and Responsibilities - September 2010
Schedule




                                                                                                       HOU00146990
  Case 4:18-cv-00644 Document 64-10 Filed on 11/18/19 in TXSD Page 3 of 3




     EEO: UNDERSTANDING YOUR RIGHTS AND RESPONSIBILITIES
                  SEPTEMBER 2010 SCHEDULE

                                               Class                              Class
  Date    Shift      Time     Stations        Location     Time      Stations   Location
 9/9/10    D      0900-1200   4, 50, 67           4      1330-1630     NO        CLASS
9/14/10    C      0900-1200      NO           CLASS      1330-1630   38, 49        38
9/15/10    D      0900-1200    66, 96            96      1330-1630     NO        CLASS
9/21/10    B      0900-1200   4, 50, 67           4      1330-1630   66, 96        96
9/22/10    C      0900-1200   7, 8, 508           8      1330-1630   17,25         17
9/23/10    D      0900-1200   6, 11, 15           6      1330-1630     NO        CLASS
9/27/10    B      0900-1200     5, 77             5      1330-1630     NO        CLASS
9/28/10    A      0900-1200   4, 50, 67           4      1330-1630   66, 96        96
9/29/10    B      0900-1200   6, 11, 15           6      1330-1630   16,62         16




                                          2




                                                                                           HOU00146991
